DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018215233, filed on 11/16/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 04 April 2022.  These drawings are accepted.

Allowable Subject Matter
Claims 1-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1, the prior art of record Yoshinaga discloses a fuel cell system (Yoshinaga, fuel cell system 10 in Fig. 1 and 2, “the fuel cell system 10 according to the embodiment of the present invention constitutes, for example, an in-vehicle fuel cell system” [0017])  comprising a fuel cell stack (Yoshinaga, fuel cell stack 12, Fig. 1 and 2), a stack case configured to store the stack (Yoshinaga, first housing 70a, Fig. 1, 2 and 5, “a first housing 70a fixed to one end of the second end plate 24b while housing the fuel cell stack 12” abstract) a fuel gas system device (Yoshinaga, fuel gas system device 68, Fig. 1 and 2, “The fuel gas system device 68 includes at least an ejector 68a, a hydrogen pump 68b, a gas liquid separation tank 68c, a purge valve, a scavenging valve, or a hydrogen heat exchanger” [0035]) an oxygen-containing gas system device (Yoshinaga, oxidant gas supply manifold 60a in Fig. 1) as fuel cell auxiliary devices, an auxiliary device case fixed to the stack and configured to store the fuel gas system device and the oxygen-containing gas system device (Yoshinaga, [0017], [0034], [0037], [0052]) and an auxiliary device having a ventilation function (Yoshinaga, “the purge valve has a function of discharging impurities present in the fuel gas circulation system out of the system” [0036]). Yoshinaga teaches an auxiliary case equivalent to the applicant’s device case but does not explicitly teach an auxiliary device case comprising a first case member configured to cover the fuel gas system device in a manner to protect the fuel gas system device against an external load and provided with a mount fixed to a vehicle body frame; and a second case member made of material having specific gravity smaller than that of the first case member, and configured to cover at least the oxygen-containing gas system device.
	However, Yoshitomi does disclose a fuel cell system (Yoshitomi, fuel cell system 12, Fig. 1, 2, 3 and 6, [0011], [0015], [0025], [0042]), including a fuel cell stack (Yoshitomi, fuel cell stack 14, Fig. 1, 3, 5 and 6, [0003], [0011], [0013-0016], [0025-0027], [0037-0042], [0048]), a stack case configured to store the stack (Yoshitomi, fuel cell cover member 64, Fig. 3, 4 and 5, “As shown in FIGS. 3 and 4, components of the fuel cell stack 14, except for the first end plate 28a and the second end plate 28b provided at both ends in the stacking direction, are covered by a fuel cell cover member 64” [0037]), fuel gas system device (Yoshitomi, fuel gas unit 112, Fig. 1, 3, 5 and 6, [0011], [0042]) and an oxygen-containing gas system device (Yoshitomi, oxygen-containing gas unit 114, Fig. 1, 3, 4 and 5, [0011], [0042]) as fuel cell auxiliary devices (Yoshitomi, “among fuel gas system members including a fuel gas pipe and a fuel gas auxiliary device” and “among oxygen-containing gas system members including an oxygen-containing gas pipe and an oxygen-containing gas auxiliary device” [0012]), an auxiliary device case fixed to the stack case and configured to store the fuel gas system device (Yoshitomi, fuel gas unit cover member 118, Fig. 1, 3, 4, 5, “As shown in FIG. 3, the fuel gas unit 112 is attached to the first end plate 28a of the fuel cell stack 14. A fuel gas unit cover member 118 is attached to the first end plate 28a in surrounding relation to the fuel gas unit 112” [0042]), having a ventilation function (Yoshitomi, ventilation function containing an off gas channel 80, a purge valve 88, a circulation channel 90, an ejector 76, Fig. 2, “An off gas channel 80 is connected to the fuel gas discharge passage 44b of the fuel cell stack 14. The off gas channel 80 is connected to a gas-liquid separator 82, and a drain channel 84 for discharging a liquid component is disposed in the gas-liquid separator 82. A drain valve 86 is arranged in the drain channel 84. A purge valve 88 is connected to the off gas channel 80. One end of a circulation channel 90 is connected to the off gas channel 80 at a position upstream from the purge valve 88. The other end of the circulation channel 90 is connected to an ejector 76. A fuel gas circulation pump 92 and a check valve 94 are arranged at midway positions in the circulation channel 90” [0039]) and said auxiliary device case configured to preferentially protect the fuel gas system against an external load (Yoshitomi, “it is required to protect the fuel gas system devices preferentially” [0006], “In addition, the fuel cell stack, the fuel gas unit, and the oxygen-containing gas unit are fixed together, and are movable together as a whole. Accordingly, when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system to the greatest possible extent.” [0016], while the cover is not explicitly taught in [0016] it is implied to be part of such structure as shown in [0042] where it surrounds the fuel gas unit 112 and attaches to first end plate 28 of the fuel cell stack) provided with a mount fixed to a vehicle body frame (Yoshitomi, mounting section 126, Fig. 3, “The fuel gas unit cover member 118 further includes a mounting section 126. The mounting section 126 is fixed to a non-illustrated vehicle frame of the fuel cell vehicle 10” [0047]).
	Additionally, Pristash teaches a fuel cell system including a fuel cell stack (Pristash, fuel cell stack 134, Fig. 3A, [0068]), fuel gas system (Pristash, hydrogen chamber 104, Fig. 3A, [0066]) oxygen-containing gas system (Pristash, oxygen chamber 116, Fig. 3A, [0067]) and a device case (Pristash, housing 102, Fig. 3A, [0066]) configured to protect the fuel cell system from an external load (Pristash, “Around the outside is a protective case” [0086], “to protect the fuel cell from the high acceleration forces” [0120]) where the protective casing can be made from materials such as aluminum or steel (Pristash, “The present device is preferably formed of a durable, gas impermeable material, such as a metal. In one example, the body of the device is formed of aluminum or an aluminum alloy, whereas in another example it is formed of steel or a steel alloy” [0088]).
With regards to having a first and second case member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refashion the one-piece second casing of Yoshinaga such that, for example, it is a casing separated into two parts, configured to cover the fuel gas system and to cover at least the oxygen containing gas system, respectively because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Whether the case is formed as an integral or as separate cases for each gas system, each is protected by a covering. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select steel or a steel alloy and aluminum or an aluminum alloy for the case members, where steel or a steel alloy and aluminum or an aluminum alloy have been demonstrated by Pristash to be effective materials for use in fuel cell systems. With regards to a first case member having a larger specific gravity, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the first case member to cover the fuel gas system out of steel or a steel alloy with a mount, and to make the second case member covering at least the oxygen containing gas system out of aluminum or an aluminum alloy, where Yoshitomi discloses preferential protection of the fuel gas system from an external load while providing a mount fixed to a vehicle body frame.  Where the oxygen containing gas system case (second case member) is made of aluminum and the case for the fuel gas system (first case member) is made of steel, the second case member has a specific gravity smaller than the specific gravity of the first case member such that when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system.
	However, none of the prior art of record, Yoshinaga, Yoshitomi, Pristash, Satoru, Kimuru, Engineering ToolBox, Fujisawa, Haeng, Fukuma, Negishi, Lafollette, alone or in combination teach wherein the first case member includes a projection provided with the mount, and the projection penetrates through the second case member. Therefore claim 1 is allowable.

	Regarding claim 4, the prior art of record Yoshinaga discloses a fuel cell system (Yoshinaga, fuel cell system 10 in Fig. 1 and 2, “the fuel cell system 10 according to the embodiment of the present invention constitutes, for example, an in-vehicle fuel cell system” [0017])  comprising a fuel cell stack (Yoshinaga, fuel cell stack 12, Fig. 1 and 2), a stack case configured to store the stack (Yoshinaga, first housing 70a, Fig. 1, 2 and 5, “a first housing 70a fixed to one end of the second end plate 24b while housing the fuel cell stack 12” abstract) a fuel gas system device (Yoshinaga, fuel gas system device 68, Fig. 1 and 2, “The fuel gas system device 68 includes at least an ejector 68a, a hydrogen pump 68b, a gas liquid separation tank 68c, a purge valve, a scavenging valve, or a hydrogen heat exchanger” [0035]) an oxygen-containing gas system device (Yoshinaga, oxidant gas supply manifold 60a in Fig. 1) as fuel cell auxiliary devices, an auxiliary device case fixed to the stack and configured to store the fuel gas system device and the oxygen-containing gas system device (Yoshinaga, [0017], [0034], [0037], [0052]) and an auxiliary device having a ventilation function (Yoshinaga, “the purge valve has a function of discharging impurities present in the fuel gas circulation system out of the system” [0036]). Yoshinaga teaches an auxiliary case equivalent to the applicant’s device case but does not explicitly teach an auxiliary device case comprising a first case member configured to cover the fuel gas system device in a manner to protect the fuel gas system device against an external load and provided with a mount fixed to a vehicle body frame; and a second case member made of material having specific gravity smaller than that of the first case member, and configured to cover at least the oxygen-containing gas system device.
	However, Yoshitomi does disclose a fuel cell system (Yoshitomi, fuel cell system 12, Fig. 1, 2, 3 and 6, [0011], [0015], [0025], [0042]), including a fuel cell stack (Yoshitomi, fuel cell stack 14, Fig. 1, 3, 5 and 6, [0003], [0011], [0013-0016], [0025-0027], [0037-0042], [0048]), a stack case configured to store the stack (Yoshitomi, fuel cell cover member 64, Fig. 3, 4 and 5, “As shown in FIGS. 3 and 4, components of the fuel cell stack 14, except for the first end plate 28a and the second end plate 28b provided at both ends in the stacking direction, are covered by a fuel cell cover member 64” [0037]), fuel gas system device (Yoshitomi, fuel gas unit 112, Fig. 1, 3, 5 and 6, [0011], [0042]) and an oxygen-containing gas system device (Yoshitomi, oxygen-containing gas unit 114, Fig. 1, 3, 4 and 5, [0011], [0042]) as fuel cell auxiliary devices (Yoshitomi, “among fuel gas system members including a fuel gas pipe and a fuel gas auxiliary device” and “among oxygen-containing gas system members including an oxygen-containing gas pipe and an oxygen-containing gas auxiliary device” [0012]), an auxiliary device case fixed to the stack case and configured to store the fuel gas system device (Yoshitomi, fuel gas unit cover member 118, Fig. 1, 3, 4, 5, “As shown in FIG. 3, the fuel gas unit 112 is attached to the first end plate 28a of the fuel cell stack 14. A fuel gas unit cover member 118 is attached to the first end plate 28a in surrounding relation to the fuel gas unit 112” [0042]), having a ventilation function (Yoshitomi, ventilation function containing an off gas channel 80, a purge valve 88, a circulation channel 90, an ejector 76, Fig. 2, “An off gas channel 80 is connected to the fuel gas discharge passage 44b of the fuel cell stack 14. The off gas channel 80 is connected to a gas-liquid separator 82, and a drain channel 84 for discharging a liquid component is disposed in the gas-liquid separator 82. A drain valve 86 is arranged in the drain channel 84. A purge valve 88 is connected to the off gas channel 80. One end of a circulation channel 90 is connected to the off gas channel 80 at a position upstream from the purge valve 88. The other end of the circulation channel 90 is connected to an ejector 76. A fuel gas circulation pump 92 and a check valve 94 are arranged at midway positions in the circulation channel 90” [0039]) and said auxiliary device case configured to preferentially protect the fuel gas system against an external load (Yoshitomi, “it is required to protect the fuel gas system devices preferentially” [0006], “In addition, the fuel cell stack, the fuel gas unit, and the oxygen-containing gas unit are fixed together, and are movable together as a whole. Accordingly, when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system to the greatest possible extent.” [0016], while the cover is not explicitly taught in [0016] it is implied to be part of such structure as shown in [0042] where it surrounds the fuel gas unit 112 and attaches to first end plate 28 of the fuel cell stack) provided with a mount fixed to a vehicle body frame (Yoshitomi, mounting section 126, Fig. 3, “The fuel gas unit cover member 118 further includes a mounting section 126. The mounting section 126 is fixed to a non-illustrated vehicle frame of the fuel cell vehicle 10” [0047]).
	Additionally, Pristash teaches a fuel cell system including a fuel cell stack (Pristash, fuel cell stack 134, Fig. 3A, [0068]), fuel gas system (Pristash, hydrogen chamber 104, Fig. 3A, [0066]) oxygen-containing gas system (Pristash, oxygen chamber 116, Fig. 3A, [0067]) and a device case (Pristash, housing 102, Fig. 3A, [0066]) configured to protect the fuel cell system from an external load (Pristash, “Around the outside is a protective case” [0086], “to protect the fuel cell from the high acceleration forces” [0120]) where the protective casing can be made from materials such as aluminum or steel (Pristash, “The present device is preferably formed of a durable, gas impermeable material, such as a metal. In one example, the body of the device is formed of aluminum or an aluminum alloy, whereas in another example it is formed of steel or a steel alloy” [0088]).
With regards to having a first and second case member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refashion the one-piece second casing of Yoshinaga such that, for example, it is a casing separated into two parts, configured to cover the fuel gas system and to cover at least the oxygen containing gas system, respectively because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Whether the case is formed as an integral or as separate cases for each gas system, each is protected by a covering. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select steel or a steel alloy and aluminum or an aluminum alloy for the case members, where steel or a steel alloy and aluminum or an aluminum alloy have been demonstrated by Pristash to be effective materials for use in fuel cell systems. With regards to a first case member having a larger specific gravity, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the first case member to cover the fuel gas system out of steel or a steel alloy with a mount, and to make the second case member covering at least the oxygen containing gas system out of aluminum or an aluminum alloy, where Yoshitomi discloses preferential protection of the fuel gas system from an external load while providing a mount fixed to a vehicle body frame.  Where the oxygen containing gas system case (second case member) is made of aluminum and the case for the fuel gas system (first case member) is made of steel, the second case member has a specific gravity smaller than the specific gravity of the first case member such that when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system.
	Yoshinaga further discloses the case member covering the fuel gas system fixed to the stack case and having a box shape configured to store the fuel gas system device (Yoshinaga, "As shown in FIG. 1, FIG. 2 and FIG. 5, the housing 14 accommodates the fuel cell stack 12 and has a first housing portion 70a fixed to one end of the second end plate 24b; And a second casing 70b fixed to the other end of the second end plate 24b" [0037] and [0011] Figs 1, 2, and 5 elements 14, 24b and 70b). Yoshinaga does not appear to explicitly teach the second case member is fixed to the first case member in a manner to cover the oxygen-containing gas system device.
	However, Yoshitomi discloses that the fuel gas system (Yoshitomi, fuel gas unit 112, Fig. 1, 3, 5, 6) and the oxygen-containing gas system (Yoshitomi, oxygen-containing gas unit 114, Fig. 1, 3, 4, 5) are assembled together using the first case member covering the fuel gas system (Yoshitomi, fuel gas unit cover member 118, Fig. 1, 3, 5, 6) providing an improvement in performance of the fuel cell system as well as a reduction in the overall size of the fuel cell system (Yoshitomi [0062]) allowing the user to independently access the fuel gas system and oxygen-containing gas system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yoshitomi within the fuel cell system of modified Yoshinaga to fix the second case member to the first case member in a manner to cover the oxygen-containing gas system device obtaining a fuel cell system with improved performance and reduced size, allowing independent access to the fuel gas and oxygen-containing gas systems.
	Yoshinaga further teaches an auxiliary device case disposed adjacent to the stack case (Yoshinaga, "As shown in FIG. 1, FIG. 2 and FIG. 5, the housing 14 accommodates the fuel cell stack 12 and has a first housing portion 70a fixed to one end of the second end plate 24b; And a second casing 70b fixed to the other end of the second end plate 24b" [0037] and [0011], Figs 1, 2, and 5 elements 14, 24b, 70a and 70b). 
However, Yoshinaga does not explicitly disclose the fuel gas system is disposed between the fuel cell stack and the oxygen-containing gas system device; the first case member includes a cover body disposed between the oxygen-containing gas system device and the fuel gas system device, and a projection configured to protrude from the cover body opposite from the stack case; and the mount is provided at a protruding end of the projection.
	Yoshitomi teaches an auxiliary device case (Yoshitomi, fuel gas unit cover 118, Fig. 3)  disposed adjacent to the stack case where the fuel gas system device (Yoshitomi, fuel gas unit 112, Fig. 3) is disposed between the fuel cell stack (Yoshitomi, fuel cell stack 114, Fig. 3) and the oxygen-containing gas system device (Yoshitomi, oxygen-containing gas unit 114, Fig. 3), "As shown in FIGS. 3 and 5, the fuel cell system 12 includes the fuel cell stack 14, a fuel gas unit 112, and an oxygen-containing gas unit 114. As shown in FIG. 3, the fuel gas unit 112 is attached to the first end plate 28a of the fuel cell stack 14. A fuel gas unit cover member 118 is attached to the first end plate 28a in surrounding relation to the fuel gas unit 112. An oxygen- containing gas unit 114 is fixed to the fuel gas unit cover member 118. " Yoshitomi [0040].
	Additionally, Yoshitomi teaches the fuel gas system case member (Yoshitomi, fuel gas unit cover member 112, Fig. 3) a projection protruding from the cover body opposite from the stack case with a mount at the protruding end of the projection (Yoshitomi, mounting section 126, Fig. 3, "The fuel gas unit cover member 118 further includes a mounting section 126." [0045]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Yoshitomi within the fuel cell system of Yoshinaga to provide a fuel cell system wherein the auxiliary device case is disposed adjacent to the stack case; the fuel gas system device is disposed between the fuel cell stack and the oxygen-containing gas system device; the first case member includes a cover body disposed between the oxygen-containing gas system device and the fuel gas system device, and the projection is configured to protrude from the cover body opposite from the stack case; and the mount is provided at a protruding end of the projection.
However, none of the prior art of record, Yoshinaga, Yoshitomi, Pristash, Satoru, Kimuru, Engineering ToolBox, Fujisawa, Haeng, Fukuma, Negishi, Lafollette, alone or in combination teach wherein part of the projection is partially disposed in the second cover member. Therefore claim 4 is allowable.

Regarding claim 12, the prior art of record Yoshinaga discloses a fuel cell system (Yoshinaga, fuel cell system 10 in Fig. 1 and 2, “the fuel cell system 10 according to the embodiment of the present invention constitutes, for example, an in-vehicle fuel cell system” [0017])  comprising a fuel cell stack (Yoshinaga, fuel cell stack 12, Fig. 1 and 2), a stack case configured to store the stack (Yoshinaga, first housing 70a, Fig. 1, 2 and 5, “a first housing 70a fixed to one end of the second end plate 24b while housing the fuel cell stack 12” abstract) a fuel gas system device (Yoshinaga, fuel gas system device 68, Fig. 1 and 2, “The fuel gas system device 68 includes at least an ejector 68a, a hydrogen pump 68b, a gas liquid separation tank 68c, a purge valve, a scavenging valve, or a hydrogen heat exchanger” [0035]) an oxygen-containing gas system device (Yoshinaga, oxidant gas supply manifold 60a in Fig. 1) as fuel cell auxiliary devices, an auxiliary device case fixed to the stack and configured to store the fuel gas system device and the oxygen-containing gas system device (Yoshinaga, [0017], [0034], [0037], [0052]) and an auxiliary device having a ventilation function (Yoshinaga, “the purge valve has a function of discharging impurities present in the fuel gas circulation system out of the system” [0036]). Yoshinaga teaches an auxiliary case equivalent to the applicant’s device case but does not explicitly teach an auxiliary device case comprising a first case member configured to cover the fuel gas system device in a manner to protect the fuel gas system device against an external load and provided with a mount fixed to a vehicle body frame; and a second case member made of material having specific gravity smaller than that of the first case member, and configured to cover at least the oxygen-containing gas system device.
	However, Yoshitomi does disclose a fuel cell system (Yoshitomi, fuel cell system 12, Fig. 1, 2, 3 and 6, [0011], [0015], [0025], [0042]), including a fuel cell stack (Yoshitomi, fuel cell stack 14, Fig. 1, 3, 5 and 6, [0003], [0011], [0013-0016], [0025-0027], [0037-0042], [0048]), a stack case configured to store the stack (Yoshitomi, fuel cell cover member 64, Fig. 3, 4 and 5, “As shown in FIGS. 3 and 4, components of the fuel cell stack 14, except for the first end plate 28a and the second end plate 28b provided at both ends in the stacking direction, are covered by a fuel cell cover member 64” [0037]), fuel gas system device (Yoshitomi, fuel gas unit 112, Fig. 1, 3, 5 and 6, [0011], [0042]) and an oxygen-containing gas system device (Yoshitomi, oxygen-containing gas unit 114, Fig. 1, 3, 4 and 5, [0011], [0042]) as fuel cell auxiliary devices (Yoshitomi, “among fuel gas system members including a fuel gas pipe and a fuel gas auxiliary device” and “among oxygen-containing gas system members including an oxygen-containing gas pipe and an oxygen-containing gas auxiliary device” [0012]), an auxiliary device case fixed to the stack case and configured to store the fuel gas system device (Yoshitomi, fuel gas unit cover member 118, Fig. 1, 3, 4, 5, “As shown in FIG. 3, the fuel gas unit 112 is attached to the first end plate 28a of the fuel cell stack 14. A fuel gas unit cover member 118 is attached to the first end plate 28a in surrounding relation to the fuel gas unit 112” [0042]), having a ventilation function (Yoshitomi, ventilation function containing an off gas channel 80, a purge valve 88, a circulation channel 90, an ejector 76, Fig. 2, “An off gas channel 80 is connected to the fuel gas discharge passage 44b of the fuel cell stack 14. The off gas channel 80 is connected to a gas-liquid separator 82, and a drain channel 84 for discharging a liquid component is disposed in the gas-liquid separator 82. A drain valve 86 is arranged in the drain channel 84. A purge valve 88 is connected to the off gas channel 80. One end of a circulation channel 90 is connected to the off gas channel 80 at a position upstream from the purge valve 88. The other end of the circulation channel 90 is connected to an ejector 76. A fuel gas circulation pump 92 and a check valve 94 are arranged at midway positions in the circulation channel 90” [0039]) and said auxiliary device case configured to preferentially protect the fuel gas system against an external load (Yoshitomi, “it is required to protect the fuel gas system devices preferentially” [0006], “In addition, the fuel cell stack, the fuel gas unit, and the oxygen-containing gas unit are fixed together, and are movable together as a whole. Accordingly, when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system to the greatest possible extent.” [0016], while the cover is not explicitly taught in [0016] it is implied to be part of such structure as shown in [0042] where it surrounds the fuel gas unit 112 and attaches to first end plate 28 of the fuel cell stack) provided with a mount fixed to a vehicle body frame (Yoshitomi, mounting section 126, Fig. 3, “The fuel gas unit cover member 118 further includes a mounting section 126. The mounting section 126 is fixed to a non-illustrated vehicle frame of the fuel cell vehicle 10” [0047]).
	Additionally, Pristash teaches a fuel cell system including a fuel cell stack (Pristash, fuel cell stack 134, Fig. 3A, [0068]), fuel gas system (Pristash, hydrogen chamber 104, Fig. 3A, [0066]) oxygen-containing gas system (Pristash, oxygen chamber 116, Fig. 3A, [0067]) and a device case (Pristash, housing 102, Fig. 3A, [0066]) configured to protect the fuel cell system from an external load (Pristash, “Around the outside is a protective case” [0086], “to protect the fuel cell from the high acceleration forces” [0120]) where the protective casing can be made from materials such as aluminum or steel (Pristash, “The present device is preferably formed of a durable, gas impermeable material, such as a metal. In one example, the body of the device is formed of aluminum or an aluminum alloy, whereas in another example it is formed of steel or a steel alloy” [0088]).
With regards to having a first and second case member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refashion the one-piece second casing of Yoshinaga such that, for example, it is a casing separated into two parts, configured to cover the fuel gas system and to cover at least the oxygen containing gas system, respectively because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Whether the case is formed as an integral or as separate cases for each gas system, each is protected by a covering. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Further, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select steel or a steel alloy and aluminum or an aluminum alloy for the case members, where steel or a steel alloy and aluminum or an aluminum alloy have been demonstrated by Pristash to be effective materials for use in fuel cell systems. With regards to a first case member having a larger specific gravity, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make the first case member to cover the fuel gas system out of steel or a steel alloy with a mount, and to make the second case member covering at least the oxygen containing gas system out of aluminum or an aluminum alloy, where Yoshitomi discloses preferential protection of the fuel gas system from an external load while providing a mount fixed to a vehicle body frame.  Where the oxygen containing gas system case (second case member) is made of aluminum and the case for the fuel gas system (first case member) is made of steel, the second case member has a specific gravity smaller than the specific gravity of the first case member such that when an external load is applied to such components, it becomes possible to suppress damage to the fuel cell system.
However, none of the prior art of record, Yoshinaga, Yoshitomi, Pristash, Satoru, Kimuru, Engineering ToolBox, Fujisawa, Haeng, Fukuma, Negishi, Lafollette, alone or in combination teach wherein the first case member includes a projection provided with the mount; the second case member includes an insertion hole into which the projection is inserted, and an air-tight seal is formed between the projection and a cylindrical wall forming the insertion hole. Therefore claim 12 is allowable.

Claims 2-3, 5-11 and 13 are allowable by virtue of their dependence on the allowed claim 1.

Response to Arguments
Applicant’s arguments, see p. 11 lines 2-7, filed 04 April 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
	Applicant’s arguments, see p. 11 lines 9-11, filed 04 April 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant’s arguments, see p. 11 lines 13-17, filed 04 April 2022, with respect to claims 3 and 6-10 have been fully considered and are persuasive.  The rejection of claims 3 and 6-10 under 112(b) has been withdrawn.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/            Examiner, Art Unit 1728     

/MATTHEW T MARTIN/            Supervisory Patent Examiner, Art Unit 1728